Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to disclose or render obvious a system, as recited in Claim 1, comprising a very specific structural limitations such as a digital-to-analog converter (DAC) configured to output an analog output signal as a function of a digital input, wherein the analog control input used by the local clock is a function of the analog output signal output by the DAC; wherein the system has a unit step that is indicative of an amount by which the frequency of the local clock signal changes in response to a change in the digital input of the DAC; wherein the system is configured to synchronize the local clock to a master clock using a Kalman filter to determine state variables using a state transition matrix that includes at least one coefficient that is associated with the DAC, wherein the state variables include a unit step variable indicative of the unit step; and wherein the system is used to control the local clock based on the state variables determined using the Kalman filter.
The prior art of record, taken alone or in combination, fails to disclose or render obvious a method of synchronizing a local lock to a master clock , as recited in Claim 1, the method comprising very specific sequence of steps such as outputting, by a digital-to-analog converter (DAC), an analog output signal as a function of a digital input, wherein the analog control input used by the local clock is a function of the analog output signal output by the DAC, wherein a unit step is indicative of an amount by which the frequency of the local clock signal changes in response to a change in the digital input of the DAC; and using a Kalman filter to determine state variables using a state transition matrix that includes at least one coefficient that is associated with the DAC, wherein the state variables include a unit step variable indicative of the unit step; and controlling the local clock based on the state variables determined using the Kalman filter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        May 17, 2022